Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 1/6/2021 in which Claims 1-13, 15-19, 21, 22 are pending.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments, see pages 8-10, filed 1/6/2021, with respect to the rejection(s) of claim(s) 1, 12, 17 under Johnston, Terahata and Wong have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Larsen et al.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1, 7-8, 12, 15, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2016/0187969 to Larsen et al (“Larsen”).
As to Claim 1, Larsen teaches a computer-implemented method comprising: generating a virtual environment with a first electronic device that is communicably coupled to a second electronic device (format of the video content can be defined to display a virtual reality scene to the user 100 through the head  mounted display 102, see ¶ 0043; computer system 106 [first electronic device] is configured to render video and audio content and transmit the rendered content through the wired link 104 to the head mounted display 102 [second electronic device], ¶ 0044; Fig. 1A; user 100 wearing a head mounted display 102 that is in communication with a computer system 106 through a wired link 104, see ¶ 0043); 
tracking movement of the second electronic device in an ambient environment (receiving inertial sensor data from one or more inertial sensors within the head mounted display. The inertial sensor data indicates movement of the head mounted display [second electronic device] in accordance with movement of a user by whom the head mounted display is worn, see ¶ 0007; the tracking of position and movement (including orientation, location, direction, etc.) of the head mounted display 102 is enabled by inertial sensors onboard the head mounted display 102, see ¶ 0050; Fig. 1B); 
determining, using one or more sensors, a first range of motion associated with the movement of the second electronic device in the ambient environment (tracking of position and movement (including orientation, location, direction, etc.) ;
correlating the first range of motion associated with the movement of the second electronic device in the ambient environment to a second range of motion associated with the virtual environment (the inertial sensors onboard the head mounted display 102 generate inertial sensor data that can be analyzed/processed to determine the position, direction of movement, and rate of movement of the head mounted display 102, in order to determine an action and/or gesture made by the user 100 as an input to the application executing to generate the virtual reality scene displayed in the head mounted display 102… the inertial sensors onboard the head mounted display 102 generate inertial sensor data that can be analyzed/processed to determine the position, direction of movement, and rate of movement of the head mounted display 102, in order to determine an action and/or gesture made by the user 100 as an input to the application executing to generate the virtual reality scene displayed in the head mounted display 102, see ¶ 0056; inertial sensor data indicating a lean forward ; 
determining, for a plurality of virtual objects and based on the correlation, a virtual configuration adapted to the second range of motion associated with the virtual environment (movement of the head mounted display 102 by way of movement of the user's head can be used to provide inputs to control movement of the user and/or other objects within the virtual reality scene [second range of motion], see ¶ 0057; the forward lean direction of movement, as determined through analysis of the inertial sensor data, can be used to affect an action within the virtual reality scene displayed in the head mounted display 102, such as causing a viewpoint of the user or virtual object under control of the user to move forward [virtual configuration adapted to the second range of motion], see ¶ 0062; Fig. 3A); 
trigger rendering, in the virtual environment in the first electronic device, the plurality of virtual objects according to the virtual configuration (the movement of the user corresponds to an action within the virtual reality scene. The method also includes transmitting the inertial sensor data to a computing system from which the video data is received. The method also includes receiving, from the computing system, video data defining an updated virtual reality scene reflective of the action within the virtual reality scene corresponding to the movement of the user, see ¶ 0008; the system also includes an inertial data command output module configured to provide a command signal to a rendering engine. The 
 As to Claim 7, depending from Claim 1, Larsen teaches wherein the second range of motion associated with the virtual environment is determined using an accelerometer executing on the second electronic device (receiving inertial sensor data from one or more inertial sensors within the head mounted display. The inertial sensor data indicates movement of the head mounted display [second electronic device] in accordance with movement of a user by whom the head mounted display is worn, see ¶ 0007; the tracking of position and movement (including orientation, location, direction, etc.) of the head mounted display 102 is enabled by inertial sensors onboard the head mounted display 102, see ¶ 0050; Fig. 1B; tracking using inertial sensors may be enabled using one or more accelerometers and one or more gyroscopes that are disposed within the head mounted display 102, see ¶ 0050; Fig. 1B; movement of the head mounted display 102 by way of movement of the user's head can be used to provide inputs to control movement of the user and/or other objects within the virtual reality scene [second range of motion], see ¶ 0057; The forward lean direction of movement, as determined through analysis of the inertial sensor data, can be used to affect an action within the virtual reality scene displayed in the head mounted display 102, such as causing a viewpoint of the user or virtual object under control of the user to move forward [virtual configuration adapted to the second range of motion], see ¶ 0062; Fig. 3A).
 As to Claim 8, depending from Claim 1, Larsen teaches wherein tracking movement of the second electronic device in the ambient environment includes tracking lateral movement of the second electronic device by capturing images of a user accessing the first electronic device and the second electronic device in the ambient environment (The image sensors and/or the depth sensors within the head mounted display 102, for example, are used to capture images/videos of the real-world objects/scenes in the immediate vicinity of the user 100 from the perspective of the user 100 wearing the head mounted display 102, see ¶ 0051; the video frames/images captured by the various sensors are analyzed to assist in determining position of the various makers in terms of orientation, location, and direction of movement in order to more accurately determine the direction of movement or position of the user 100 wearing the head mounted display 102, see ¶ 0055). 
As to Claim 12, Larsen teaches a non-transitory, machine-readable medium having instructions stored thereon, the instructions, when executed by a processor, cause a computing device to: generate a virtual environment with a first electronic device that is communicably coupled to a second electronic device (format of the video content can be defined to display a virtual reality scene to the user 100 through the head mounted display 102, see ¶ 0043; computer system 106 [first electronic device] is configured to render video and audio content and transmit the rendered content through the wired link 104 to the head mounted display 102 [second electronic device], ¶ 0044; Fig. 1A; computer readable medium can include computer readable tangible medium distributed over a ; 
track movement of the second electronic device in an ambient environment (receiving inertial sensor data from one or more inertial sensors within the head mounted display. The inertial sensor data indicates movement of the head mounted display [second electronic device] in accordance with movement of a user by whom the head mounted display is worn, see ¶ 0007; the tracking of position and movement (including orientation, location, direction, etc.) of the head mounted display 102 is enabled by inertial sensors onboard the head mounted display 102, see ¶ 0050; Fig. 1B); 
determine, using one or more sensors, a first range of motion associated with the movement of the second electronic device in the ambient environment (tracking of position and movement (including orientation, location, direction, etc.) [first range of motion] of the head mounted display 102 is enabled by inertial sensors onboard the head mounted display 102… tracking using inertial sensors may be enabled using one or more accelerometers and one or more gyroscopes that are disposed within the head mounted display 102, see ¶ 0050; Fig. 1B; the inertial sensor data can be analyzed to determine the direction and rate of movement of the head mounted display 102, which in turn can be analyzed to determine the direction and rate of movement of the user 100 wearing the head mounted display 102, see ¶ 0059);
correlate the first range of motion associated with the movement of the second electronic device in the ambient environment to a second range of motion associated with the virtual environment (the inertial sensors onboard the head mounted display 102 generate inertial sensor data that can be analyzed/processed to determine the position, direction of movement, and rate of movement of the head mounted display 102, in order to determine an action and/or gesture made by the user 100 as an input to the application executing to generate the virtual reality scene displayed in the head mounted display 102… the inertial sensors onboard the head mounted display 102 generate inertial sensor data that can be analyzed/processed to determine the position, direction of movement, and rate of movement of the head mounted display 102, in order to determine an action and/or gesture made by the user 100 as an input to the application executing to generate the virtual reality scene displayed in the head mounted display 102, see ¶ 0056; inertial sensor data indicating a lean forward by the user may be used by the computer application as an input to cause the user's viewpoint to move forward within the virtual reality scene, see ¶ 0060); 
determine, for a plurality of virtual objects and based on the correlation, a virtual configuration adapted to the second range of motion associated with the virtual environment (movement of the head mounted display 102 by way of movement of the user's head can be used to provide inputs to control movement of the user and/or other objects within the virtual reality scene [second range of motion], see ¶ 0057; The forward lean direction of movement, as determined through analysis of the inertial sensor data, can be used to affect an action within 
trigger rendering, in the virtual environment in the first electronic device, the plurality of virtual objects according to the virtual configuration (the movement of the user corresponds to an action within the virtual reality scene. The method also includes transmitting the inertial sensor data to a computing system from which the video data is received. The method also includes receiving, from the computing system, video data defining an updated virtual reality scene reflective of the action within the virtual reality scene corresponding to the movement of the user, see ¶ 0008; the system also includes an inertial data command output module configured to provide a command signal to a rendering engine. The command signal directs the rendering engine to update the virtual reality scene to reflect implementation of the action, see ¶ 0009).
As to Claim 15, depending from Claim 12, Larsen teaches wherein the first electronic device is an HMD device and the second electronic device is a portable electronic device32 Attorney Docket No. 0059-261001(head mounted display 102 is worn in a manner similar to glasses, goggles, or a helmet…The computer system 106 can be any general or special purpose computer, including but not limited to a gaming console, a personal computer, a laptop, a tablet computer, a mobile device, a cellular phone, a tablet, a thin client, a set-top box, a media streaming device, among others, see ¶ 0043-0044).
a system comprising: memory; and at least one processor coupled to the memory, the at least one processor being configured to: generate a virtual environment with a first electronic device that is communicably coupled to a second electronic device (format of the video content can be defined to display a virtual reality scene to the user 100 through the head mounted display 102, see ¶ 0043; computer system 106 [first electronic device] is configured to render video and audio content and transmit the rendered content through the wired link 104 to the head mounted display 102 [second electronic device], ¶ 0044; Fig. 1A; general-purpose computer selectively activated or configured by a computer program stored in the computer; computer readable medium can include computer readable tangible medium distributed over a network-coupled computer system so that the computer readable code is stored and executed in a distributed fashion, see ¶ 0160-0162; user 100 wearing a head mounted display 102 that is in communication with a computer system 106 through a wired link 104, see ¶ 0043); 
track movement of the second electronic device in an ambient environment (receiving inertial sensor data from one or more inertial sensors within the head mounted display. The inertial sensor data indicates movement of the head mounted display [second electronic device] in accordance with movement of a user by whom the head mounted display is worn, see ¶ 0007; the tracking of position and movement (including orientation, location, direction, etc.) of the head mounted display 102 is enabled by inertial sensors onboard the head mounted display 102, see ¶ 0050; Fig. 1B); 
determining, using one or more sensors, a first range of motion associated with the movement of the second electronic device in the ambient environment (tracking of position and movement (including orientation, location, direction, etc.) [first range of motion] of the head mounted display 102 is enabled by inertial sensors onboard the head mounted display 102… tracking using inertial sensors may be enabled using one or more accelerometers and one or more gyroscopes that are disposed within the head mounted display 102, see ¶ 0050; Fig. 1B; the inertial sensor data can be analyzed to determine the direction and rate of movement of the head mounted display 102, which in turn can be analyzed to determine the direction and rate of movement of the user 100 wearing the head mounted display 102, see ¶ 0059);
correlate the first range of motion associated with the movement of the second electronic device in the ambient environment to a second range of motion associated with the virtual environment (the inertial sensors onboard the head mounted display 102 generate inertial sensor data that can be analyzed/processed to determine the position, direction of movement, and rate of movement of the head mounted display 102, in order to determine an action and/or gesture made by the user 100 as an input to the application executing to generate the virtual reality scene displayed in the head mounted display 102… the inertial sensors onboard the head mounted display 102 generate inertial sensor data that can be analyzed/processed to determine the position, direction of movement, and rate of movement of the head mounted display 102, in order to determine an action and/or gesture made by the user 100 as an input to the ; 
determine, for a plurality of virtual objects and based on the correlation, a virtual configuration adapted to the second range of motion associated with the virtual environment (movement of the head mounted display 102 by way of movement of the user's head can be used to provide inputs to control movement of the user and/or other objects within the virtual reality scene [second range of motion], see ¶ 0057; The forward lean direction of movement, as determined through analysis of the inertial sensor data, can be used to affect an action within the virtual reality scene displayed in the head mounted display 102, such as causing a viewpoint of the user or virtual object under control of the user to move forward [virtual configuration adapted to the second range of motion], see ¶ 0062; Fig. 3A); 
trigger rendering, in the virtual environment in the first electronic device, the plurality of virtual objects according to the virtual configuration (the movement of the user corresponds to an action within the virtual reality scene. The method also includes transmitting the inertial sensor data to a computing system from which the video data is received. The method also includes receiving, from the computing system, video data defining an updated virtual reality scene reflective of the action within the virtual reality scene corresponding to the movement of the user, see ¶ 0008; the system also includes an inertial data command output 
As to Claim 19, depending from Claim 17, Larsen teaches wherein tracking movement of the second electronic device in the ambient environment includes analyzing accelerometer data stored on the second electronic device (tracking of position and movement (including orientation, location, direction, etc.) [first range of motion] of the head mounted display 102 is enabled by inertial sensors onboard the head mounted display 102… tracking using inertial sensors may be enabled using one or more accelerometers and one or more gyroscopes that are disposed within the head mounted display 102, see ¶ 0050; Fig. 1B).  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0187969 to Larsen et al (“Larsen”) in view of U.S. Patent Publication 2016/0284136 to Johnston et al (“Johnston”).
As to Claim 2, depending from Claim 1, Larsen teaches determining the virtual configuration includes adapting the user interface to match the second range of motion associated with the virtual environment (¶ 0081-0083; retrieving .  
Larsen does not expressly disclose wherein at least one of the plurality of virtual objects is part of a user interface showing the virtual environment and options associated with the virtual environment.
Johnston teaches wherein at least one of the plurality of virtual objects is part of a user interface showing the virtual environment and options associated with the virtual environment (user inputs received by the input component 702 can be a swiping gesture for selecting a desired object in the menu for binding to the computing device 102. In that example, the command mapping component 704 can map such user inputs to a "select" command for selecting the desired object for the binding; binding component 708 can include effectuating an association between a virtual object, such as the virtual object 404, and the computing device 102, see ¶ 0081). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Larsen with Johnston to teach at least one of the plurality of virtual objects is part of a user interface showing the virtual environment and options associated with the virtual environment. The suggestion/motivation would have been in order to effectuate an association between a virtual object and a computing device (see ¶ 0081).
first range of motion associated with the movement of the second electronic device in the ambient environment to the second range of motion associated with the virtual environment includes: determining a physical aspect of a user accessing at least one of the first electronic device or the second electronic device; translating at least one capability associated with the physical aspect from the ambient environment into the virtual environment; and providing virtual content in the virtual environment according to the at least one translated capability31. Johnston teaches wherein correlating the first range of motion associated with the movement of the second electronic device in the ambient environment to the second range of motion associated with the virtual environment includes: determining a physical aspect of a user accessing at least one of the first electronic device or the second electronic device (the computing device 102 can provide height information for the user 206, see ¶ 0043); translating at least one capability associated with the physical aspect from the ambient environment into the virtual environment (using the height information, the server 108 can adjust the height of assets or objects rendered for in the particular view, see ¶ 0043); and providing virtual content in the virtual environment according to the at least one translated capability31 Attorney Docket No. 0059-261001(using the height information, the server 108 can adjust the height of assets or objects rendered for in the particular view, see ¶ 0043).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Larsen with Johnston to teach 
As to Claim 13, depending from Claim 12, Larsen teaches determining the virtual configuration includes adapting the user interface to match the second range of motion associated with the virtual environment (¶ 0081-0083; retrieving such an association in response to a user input from the input component 702 [user interface]; the object manipulation component 706 can be configured to determine movement and/or orientation change for the computing device 102 based on the inputs received by the input component 702).  
Larsen does not expressly disclose wherein at least one of the plurality of virtual objects is part of a user interface showing the virtual environment and options associated with the virtual environment.
Johnston teaches wherein at least one of the plurality of virtual objects is part of a user interface showing the virtual environment and options associated with the virtual environment (user inputs received by the input component 702 can be a swiping gesture for selecting a desired object in the menu for binding to the computing device 102. In that example, the command mapping component 704 can map such user inputs to a "select" command for selecting the desired . 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Larsen with Johnston to teach at least one of the plurality of virtual objects is part of a user interface showing the virtual environment and options associated with the virtual environment. The suggestion/motivation would have been in order to effectuate an association between a virtual object and a computing device (see ¶ 0081).
8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0187969 to Larsen et al (“Larsen”) in view of U.S. Patent Publication 2016/0284136 to Johnston et al (“Johnston”) in further view of U.S. Patent Publication 2018/0025531 to Terahata.
As to Claim 4, depending from Claim 3, Larsen fails to teach wherein the physical aspect of a user accessing the first electronic device includes a detected posture of the user but Johnston teaches wherein the physical aspect of a user accessing the first electronic device includes a detected posture of the user31Attorney Docket No. 0059-261001 (the computing device 102 can provide height information for the user 206, see ¶ 0043), and 
Larsen and Johnston fail to disclose wherein placement of at least one virtual object is assessed and monitored to be moved to encourage proper posture for the user.
wherein placement of at least one virtual object is assessed and monitored to be moved to encourage proper posture for the user (the HMD sensor 120 is configured to detect, based on a detection value of the detection point of the HMD 110, the position and the inclination [posture] of the HMD 110 in the real space based on the movement of the user, see ¶ 0066; and in synchronization with the movement of the HMD 110 in the real space, the virtual camera 1 similarly moves in the virtual space 2. With this, the change in position and direction of the HMD 110 in the real space is reproduced similarly in the virtual space 2, e.g. placement of the virtual object monitored to be moved, see ¶ 0080-0082). Examiner construes that the movement of the user and the movement of the virtual object are in synchronization and that just as the virtual object’s placement is affected by the movement of the user, the virtual object may be monitored to affect the inclination of the HMD, e.g. posture of the user.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Larsen and Johnston with Terahata to teach wherein placement of at least one virtual object is assessed and monitored to be moved to encourage proper posture for the user. The suggestion/motivation would have been in order to provide a high sense of immersion in the virtual space to the user (see ¶ 0085).
9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0187969 to Larsen et al (“Larsen”) in view of U.S. Patent Publication 2016/0284136 to Johnston et al (“Johnston”) in further view of U.S. Patent Publication 2018/0005443 to Poulos et al (“Poulos”).
 wherein correlating the movement of the second electronic device in the ambient environment to the second range of motion associated with the virtual environment further includes: in response to determining that a user accessing the first electronic device is in a seated position while accessing the first electronic device, enabling the at least one capability in the virtual environment to account for the seated position of the user. Poulos teaches correlating the movement of the second electronic device in the ambient environment to the second range of motion associated with the virtual environment further includes: in response to determining that a user accessing the first electronic device is in a seated position while accessing the first electronic device (particular user position such as sitting down, etc.). The user's range of motion and/or the user's range of rotation may additionally or alternatively be limited by an environmental restriction (e.g., a physical object in a room that prevents movement of the input mechanism), see ¶ 0004; 0025), enabling the at least one capability in the virtual environment to account for the seated position of the user (to accommodate and/or compensate for the personal restriction and/or the environmental restriction affecting the motion and/or rotation of the input mechanism; adjust a correlation parameter that determines an amount of motion and/or an amount of rotation of the virtual element within the scene being viewed via the display relative to an amount of motion and/or an amount of rotation of the input mechanism; the adjustment of a correlation parameter and/or the positioning of 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Larsen and Johnston with Poulos to teach in response to determining that a user accessing the first electronic device is in a seated position while accessing the first electronic device, enabling the at least one capability in the virtual environment to account for the seated position of the user. The suggestion/motivation would have been in order to adjust a correlation parameter that determines an amount of motion and/or an amount of rotation of the virtual element within the scene being viewed via the display relative to an amount of motion and/or an amount of rotation of the input mechanism (¶ 0019).
10.	Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0187969 to Larsen et al (“Larsen”) in view of U.S. Patent Publication 2016/0284136 to Johnston et al (“Johnston”) in further view of U.S. Patent Publication 2017/0357327 to Dimitrov et al (“Dimitrov”).
As to Claim 6, depending from Claim 3, Larsen fails to teach wherein determining, for the plurality of virtual objects, a virtual configuration adapted to the range of motion associated with the virtual environment includes determining the physical aspect of the user associated with the first electronic device but Johnston teaches wherein determining, for the plurality of virtual objects, a virtual configuration adapted to the range of motion associated with the virtual environment includes determining the physical aspect of the user associated with the first electronic device (the computing device 102 can provide height information for the user 206, see ¶ 0043), and 
Larsen and Johnston fail to teach estimating a reach zone using the physical aspect of the user and the range of motion associated with the ambient environment, the reach zone being used as an area within reach of the user accessing the first electronic device and in which to place a plurality of virtual objects in the virtual environment.  
Dimitrov teaches estimating a reach zone using the physical aspect of the user and the range of motion associated with the ambient environment, the reach zone being used as an area within reach of the user accessing the first electronic device and in which to place a plurality of virtual objects in the virtual environment (the computer commands activates a blended reality subsystem when the user looks down or seeks a physical object with their hands or other extremities. In some embodiments, one of the computer commands amplifies translational motion in virtual space compared to physical space in order to increase the virtual reach of the user. In some embodiments, the relative motion of the user's hands or controllers held in one or more hands are interpreted as computer commands. In some embodiments, motion of the user's legs, feet or other extremities are interpreted as computer commands. In some embodiments, one of the computer commands moves, rotates, scales, and/or the like one or more virtual objects based on the detected motion. In view of BRI, it is understood that when accounting a user’s legs that the user’s height would be considered to determine a reach zone, see ¶ 0024).
  The suggestion/motivation would have been in order for the computer commands to amplify translational motion in virtual space compared to physical space in order to increase the virtual reach of the user (¶ 0024).
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0187969 to Larsen et al (“Larsen”) in view of U.S. Patent Publication 2016/0284136 to Johnston et al (“Johnston”).
 As to Claim 9, depending from Claim 1, Larsen does not expressly teach wherein the first electronic device is an HMD device and the second electronic device is a portable electronic device32Attorney Docket No. 0059-261001. Although, Larsen teaches head mounted display 102 is worn in a manner similar to glasses, goggles, or a helmet…The computer system 106 can be any general or special purpose computer, including but not limited to a gaming console, a personal computer, a laptop, a tablet computer, a mobile device, a cellular phone, a tablet, a thin client, a set-top box, a media streaming device, among others (see ¶ 0043-0044) The computer has been interpreted as the first electronic device and the HMD has been interpreted as the second electronic device, Larsen teaches user 100 wearing a head mounted display 102 that is in communication with a computer system 106 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Larsen to teach the first electronic device is an HMD device and the second electronic device is a portable electronic device32Attorney Docket No. 0059-261001. The suggestion/motivation would have been in order to correlate the route of movement of the head mounted display and the rate of movement of the head mounted display to an action within the virtual reality scene currently displayed within the head mounted display 102 (see ¶ 0132).
12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0187969 to Larsen et al (“Larsen”) in view of U.S. Patent Publication 2016/0284136 to Johnston et al (“Johnston”) in further view of U.S. Patent Publication 2017/0205892 to Petrovskaya et al (“Petrovskaya”).
As to Claim 10, depending from Claim 9, Larsen does not expressly disclose wherein determining a height of a user accessing the first electronic device. Johnston teaches determining a height of a user accessing the first electronic device (the computing device 102 can provide height information for the user 206, see ¶ 0043),
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Larsen with Johnston to teach determining a height of a user accessing the first electronic device. The suggestion/motivation would have been in order to effectuate an association between a virtual object and a computing device (see ¶ 0081).
Larsen and Johnston fail to teach determining, for the plurality of virtual objects, a virtual configuration adapted to the second range of motion associated with the virtual environment includes estimating a reach zone using the height of the user and the first range of motion associated with the movement of the second electronic device in the ambient environment, the reach zone being used as an area within reach of the user accessing the first electronic device and in which to place a plurality of virtual objects in the virtual environment. 
Petrovskaya teaches determining, for the plurality of virtual objects, a virtual configuration adapted to the second range of motion associated with the virtual environment includes estimating a reach zone using the height of the user and the first range of motion associated with the movement of the second electronic device in the ambient environment, the reach zone being used as an area within reach of the user accessing the first electronic device and in which to place a plurality of virtual objects in the virtual environment (identify an appropriate space in which they may walk and gesture while wearing a Head Mounted Display without causing injury, see Abstract; The tracking system 720  relative user heights and reach ranges that may influence the active region creation process; system may ascertain the boundaries of the user’s range of motion from a plurality of factors. These boundaries may then inform the necessary dimensions of the active region; when placed on the user's head, the system may initially calibrate based upon its perceived distance to the floor. Having thus determined height 3115a or 3115b, the system can infer the user's corresponding reach based upon average human proportions; system can then use this information to better inform the user's reach determination [reach zone]. In some embodiments, the reach itself may even be stored on these other devices, see ¶ 0183, 0185). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Larsen and Johnston with Petrovskaya to teach determining, for the plurality of virtual objects, a virtual configuration adapted to the second range of motion associated with the virtual environment includes estimating a reach zone using the height of the user and the range of motion associated with the ambient environment, the reach zone being used as an area within reach of the user accessing the first electronic device and in which to place a plurality of virtual objects in the virtual environment. The suggestion/motivation would have been in order for relative user heights and reach ranges to influence the active region creation process and ascertain the boundaries of the user’s range of motion (¶ 0183).
 determining a physical aspect of a user accessing the first electronic device (the computing device 102 can provide height information for the user 206, see ¶ 0043),
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Larsen with Johnston to teach determining a physical aspect of a user accessing the first electronic device. The suggestion/motivation would have been in order to effectuate an association between a virtual object and a computing device (see ¶ 0081).
Larsen and Johnston fails to disclose estimating a reach zone using the physical aspect of the user and the first range of motion associated with movement of the second electronic device in the ambient environment, the reach zone being used as an area within reach of the user accessing the first electronic device and in which to place a plurality of virtual objects in the virtual environment.  
Petrovskaya teaches estimating a reach zone using the physical aspect of the user and the first range of motion associated with movement of the second electronic device in the ambient environment, the reach zone being used as an area within reach of the user accessing the first electronic device and in which to place a plurality of virtual objects in the virtual environment  (relative user heights and reach ranges that may influence the active region creation process; system may ascertain the boundaries of the user’s range of motion from a plurality of 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Larsen and Johnston with Petrovskaya to teach estimating a reach zone using the physical aspect of the user and the first range of motion associated with movement of the second electronic device in the ambient environment, the reach zone being used as an area within reach of the user accessing the first electronic device and in which to place a plurality of virtual objects in the virtual environment. The suggestion/motivation would have been in order for relative user heights and reach ranges to influence the active region creation process and ascertain the boundaries of the user’s range of motion (¶ 0183).
13.	Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0187969 to Larsen et al (“Larsen”) in view of U.S. Patent Publication 2017/0205892 to Petrovskaya et al (“Petrovskaya”).
As to Claim 11, depending from Claim 1, Larsen fails to teach wherein determining, for a plurality of virtual objects, a virtual configuration adapted to a range of motion associated with the virtual environment includes detecting a   
Petrovskaya teaches wherein determining, for a plurality of virtual objects, a virtual configuration adapted to the second range of motion associated with the virtual environment includes detecting a vertical offset of the first electronic device and using the vertical offset to place a plurality of objects within reach of a user accessing the first electronic device  (relative user heights and reach ranges that may influence the active region creation process; system may ascertain the boundaries of the user’s range of motion from a plurality of factors. These boundaries may then inform the necessary dimensions of the active region; when placed on the user's head, the system may initially calibrate based upon its perceived distance to the floor. Having thus determined height 3115a or 3115b, the system can infer the user's corresponding reach based upon average human proportions; system can then use this information to better inform the user's reach determination. In some embodiments, the reach itself may even be stored on these other devices, see ¶ 0183, 0185).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Larsen with Petrovskaya to teach determining, for a plurality of virtual objects, a virtual configuration adapted to the second range of motion associated with the virtual environment includes detecting a vertical offset of the first electronic device and using the vertical offset to place a plurality of objects within reach of a user accessing the first electronic device. The suggestion/motivation would have been in order for relative user .
14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0187969 to Larsen et al (“Larsen”) in view of U.S. Patent Publication 2018/0005443 to Poulos et al (“Poulos”).
As to Claim 18, depending from Claim 17, Larsen fails to teach wherein correlating the movement of the second electronic device in the ambient environment to the second range of motion associated with the virtual environment further includes enabling the at least one capability in the virtual environment to account for the seated position of the user accessing the first electronic device, in response to determining that a user accessing the first electronic device is in a seated position while accessing the first electronic device. Poulos teaches correlating the movement of the second electronic device in the ambient environment to the second range of motion associated with the virtual environment further includes: enabling the at least one capability in the virtual environment to account for the seated position of the user (to accommodate and/or compensate for the personal restriction and/or the environmental restriction affecting the motion and/or rotation of the input mechanism; adjust a correlation parameter that determines an amount of motion and/or an amount of rotation of the virtual element within the scene being viewed via the display relative to an amount of motion and/or an amount of rotation of the input mechanism; the adjustment of a correlation parameter and/or the positioning of virtual objects in the interaction area (e.g., and not the restricted in response to determining that a user accessing the first electronic device is in a seated position while accessing the first electronic device (particular user position such as sitting down, etc.). The user's range of motion and/or the user's range of rotation may additionally or alternatively be limited by an environmental restriction (e.g., a physical object in a room that prevents movement of the input mechanism), see ¶ 0004; 0025), Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Larsen and Johnston with Poulos to teach in response to determining that a user accessing the first electronic device is in a seated position while accessing the first electronic device, enabling the at least one capability in the virtual environment to account for the seated position of the user. The suggestion/motivation would have been in order to adjust a correlation parameter that determines an amount of motion and/or an amount of rotation of the virtual element within the scene being viewed via the display relative to an amount of motion and/or an amount of rotation of the input mechanism (¶ 0019).
15.	Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0187969 to Larsen et al (“Larsen”) in view of U.S. Patent 9,081,177 to Wong et al (“Wong”).
As to Claim 21, depending from Claim 1, Larsen fails to disclose further comprising the fitting the plurality of virtual objects in an organized manner by shrinking at least one of the plurality of virtual objects to fit below a specified height. Wong teaches further comprising the fitting the plurality of virtual objects in an organized manner by shrinking at least one of the plurality of virtual objects to fit below a specified height (moving virtual objects within the view region, moving virtual objects to areas partially within and partially without the view region, reducing the size of virtual objects, see Col. 17, lines 42-44). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Larsen with Wong to teach fitting the plurality of virtual objects in an organized manner by shrinking at least one of the plurality of virtual objects to fit below a specified height. The suggestion/motivation would have been in order for content displayed in the view region to be de-emphasized (see Col. 1, lines 55-56).
As to Claim 22, depending from Claim 1, Larsen fails to disclose further comprising the fitting the plurality of virtual objects in an organized manner by stacking and snapping the plurality of virtual objects into a user-accessible area of the virtual environment. Wong teaches further comprising the fitting the plurality of virtual objects in an organized manner by stacking and snapping the plurality of virtual objects into a user-accessible area of the virtual environment (moving virtual objects within the view region [user-accessible area associated with the location], moving virtual objects to areas partially within and partially without the view region, reducing the size of virtual objects, see Col. 17, lines 42-44). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Larsen with Wong to teach fitting the plurality of virtual objects in an organized manner by stacking and 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/          Examiner, Art Unit 2694   


/PATRICK N EDOUARD/          Supervisory Patent Examiner, Art Unit 2694